Citation Nr: 9935305	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-27 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to left spontaneous pneumothorax with chronic 
obstructive pulmonary disease and bronchitis.

2.  Entitlement to service connection for aortic dissection 
distal to left subclavian through to the femoral artery.

3.  Entitlement to an effective date earlier than January 30, 
1995, for the grant of service connection for left 
spontaneous pneumothorax with chronic obstructive pulmonary 
disease and bronchitis.

4.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 1962 to August 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1995, August 1995, and June 1997 
rating decisions of the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the May 1995 
decision, the RO granted service connection for left 
spontaneous pneumothorax and assigned a noncompensable 
evaluation, effective January 30, 1995.  The RO denied 
service connection for aortic dissection distal to left 
subclavian through to the femoral artery to include as being 
due to service-connected left spontaneous pneumothorax and 
denied service connection for hypertension.  In the August 
1995 decision, the RO continued the noncompensable evaluation 
for service-connected left spontaneous pneumothorax.  In the 
June 1997 decision, the RO denied a total rating for 
compensation based on individual unemployability.

The Board remanded these claims in December 1996 and again in 
October 1998.  The requested development has been 
accomplished, to the extent possible, and the case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The appellant does not have pulmonary hypertension.

2.  Competent evidence attributing arterial hypertension to a 
service-connected disability is not of record.

3.  A service-connected disability is not the direct or 
proximate cause of aortic dissection distal to left 
subclavian through to the femoral artery.

4.  The claim for service connection for left spontaneous 
pneumothorax with chronic obstructive pulmonary disease and 
bronchitis was received on January 30, 1995.

5.  A total rating for compensation based upon individual 
unemployability is not available to the appellant.


CONCLUSIONS OF LAW

1.  Pulmonary hypertension is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(1999).

2.  The claim for service connection for arterial 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  Aortic dissection distal to left subclavian through to 
the femoral artery is not proximately due to or the result of 
a service-connected disability.  38 C.F.R. § 3.310 (1999).

4.  The legal criteria have not been met for an effective 
date earlier than January 30, 1995, for service connection 
for left spontaneous pneumothorax with chronic obstructive 
pulmonary disease and bronchitis.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).

5.  The appellant's claim for entitlement to a total rating 
for compensation based upon individual unemployability has no 
legal merit.  Green v. West, 11 Vet. App. 472 (1998); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The appellant claims that service connection for hypertension 
and aortic dissection is warranted based upon his service-
connected left spontaneous pneumothorax with chronic 
obstructive pulmonary disease and bronchitis.

The Board notes that there is no dispute that the appellant 
has a diagnosis of arterial hypertension, a diagnosis of 
pulmonary hypertension, and a diagnosis of aortic dissection 
distal to left subclavian through the femoral artery.

The appellant had an RO hearing in February 1996.  The 
appellant stated that a VA physician had told him that he 
believed that the aneurysm was caused by having pneumonia and 
plexus when the appellant was in service.  The appellant 
stated that the VA physician had stated that the infection 
from pneumonia would settle in the arteries and make a weak 
spot and cause it to dissect; however, the appellant noted 
that the VA physician would not put that opinion in writing.  
The appellant's wife stated that chronic bronchitis caused 
pulmonary hypertension, which caused the aneurysm.

In a March 1996 Memorandum, a VA physician stated that he had 
reviewed the appellant's claims file and that he saw no 
relationship between the aortic dissection and the 
appellant's service-connected pulmonary condition nor the 
diagnosis of hypertension and the service-connected pulmonary 
condition.

In an April 1996 letter, Dr. William H. Durham stated that 
the appellant had diagnoses of asthma, bronchitis, pulmonary 
hypertension, atrial fibrillation, thoracic aortic aneurysm, 
and chronic obstructive pulmonary disease.  He stated that 
the appellant's severe lung condition was due to his service-
connected pneumonia.  

In an undated letter, received September 1996, Dr. Durham 
made the following opinion, in part:

It is evident clinically that [the 
appellant] still suffers from a life[-
]threatening THORACIC AORTIC ANEURYSM, 
complicated by PULMONARY HYPERTENSION. . 
. . His medical history clearly 
demonstrates that he suffered an initial 
episode of pneumonia in 1962, that 
resulted in frequent bouts of re[curring] 
bronchitis.  This apparently caused him 
to develop PULMONARY HYPERTENSION, and 
ultimately life-threatening THORACIC 
AORTIC ANEURYSM.

(Capitals in original.)

The appellant had a hearing before this Board Member in 
September 1996.  The appellant's wife stated that she and the 
appellant had been told that the pneumonia he had had in 
service had caused him to have chronic bronchitis, which 
caused hypertension and which caused the aortic dissection.  
The appellant and his wife stated that the aortic dissection 
had caused the hypertension, as the appellant had never had 
hypertension until the aortic dissection occurred.

In a January 1997 medical opinion, the VA physician who had 
given the March 1996 opinion that there was no relationship 
between the aortic dissection and the appellant's pulmonary 
condition nor the diagnosis of hypertension and the pulmonary 
condition, clarified his assessment with the following 
determination:

I will address the cause of the aortic 
dissection.  I have reviewed textbooks of 
Medicine, including The Heart, Arteries 
and Veins, Hurst, et al, the definitive 
source on cardiovascular disease.  I have 
also discussed this with two 
cardiologists.  The etiology of aortic 
dissection is related to a weakness of 
the media (one of the layers of the 
aortic wall) which allows blood to 
dissect in between the other layers of 
the vessel that may progress distally and 
do varying amounts of damage depending on 
the arterial circulation involved. . . .  
This is exclusively a disease of the 
systemic arterial circulation.  The 
condition is most often associated with 
systemic arterial hypertension (high 
blood pressure).  The systemic 
circulation is totally separate from the 
pulmonary circulation. . . . .  Systemic 
arterial hypertension does not cause 
pulmonary hypertension and pulmonary 
hypertension does not cause arterial 
hypertension.

Conditions that may lead to pulmonary 
hypertension are lung disease and 
pulmonary vascular diseases (e.g. 
[chronic obstructive pulmonary disease], 
pulmonary embolism).  Pulmonary 
hypertension exerts its effects on the 
pulmonary circulation (right sided or 
right heart) and lead to cor pulmonale 
and/or right ventricular failure.  This 
does not cause chronic systemic arterial 
hypertension.

Systemic arterial hypertension is a 
primary disease unto itself that almost 
always has no definable cause. . . .  
Aortic dissection is related to a 
weakness in the aortic wall that when 
coupled with hypertension may lead to 
aortic dissection.  In my reading and 
discussion with colleagues, I have found 
no mention or suggestion that lung 
disease is related to or is a risk factor 
for the occurrence of aortic dissection.

In a March 1997 Memorandum, a VA physician provided the 
following opinion, in part:

There is not known to me an associated 
cause of an aortic dissection to 
bronchitis, [chronic obstructive 
pulmonary disease], pneumothorax, or 
pulmonary hypertension.  Systemic 
hypertension usually is of unknown cause 
while systemic arteriosclerosis, of 
disputed cause, often co-exist in the 
patient with aortic vessel dissection (or 
sometimes called a dissecting aortic 
aneurysm). . . .  Since systemic 
hypertension is so commonly present in 
the patient there may be an association 
with the dissection.  

I am not aware of spontaneous 
pneumothorax causing chronic systemic 
hypertension.

In November 1997, the RO solicited an opinion from a VA 
physician.  The question to be resolved was whether the 
appellant had cor pulmonale or any of the other criteria 
shown under the 100 percent evaluations for Diagnostic Codes 
6600 or 6843.  It must be noted that both of the criteria for 
a 100 percent evaluation under Diagnostic Codes include a 
finding of pulmonary hypertension.  The VA physician stated 
that the appellant underwent a pulmonary function test which 
revealed a FEV1 of 55 percent and a FEV1/FVC of 86 percent.  
He stated that the latter percentage represented an 
evaluation of less than 10 percent, which would negate the 
basis for the influence of the lungs and heart failure, 
"i.e., cor pulmonale, RVH, pulmonary hypertension, or 
respiratory failure."

In May 1998, the Board solicited an expert opinion from a VA 
physician.  The questions posed were, "Does the appellant 
have pulmonary hypertension?" and "Is the opinion by Dr. 
Durham supported by the medical evidence of record?"  A 
response was received in June 1998.  The VA physician stated 
that it was impossible for him to determine with certainty 
from the evidence of record as to whether the appellant had 
pulmonary hypertension.  He stated that the evidence that 
supported pulmonary hypertension were cardiac nuclear scans 
dated March 1995 and September 1997, which revealed right 
ventricular enlargement.  However, he noted that a May 1995 
electrocardiogram showed no evidence of right ventricular 
enlargement.  He stated that he would not expect to find 
pulmonary hypertension secondary to chronic obstructive 
pulmonary disease based upon the pulmonary function tests 
conducted in March 1995 and March 1997.  The VA physician 
noted that the appellant had not cooperated well during these 
pulmonary function tests, which had been noted on the test 
reports.  The VA physician stated that if the appellant had 
pulmonary hypertension, he would be concerned about a cause 
other than chronic obstructive pulmonary disease, such as 
sleep apnea.  He stated, "In summary, I find it impossible 
to determine from the record whether the patient has 
pulmonary hypertension."

As to the question regarding whether Dr. Durham's opinion was 
supported by the evidence, the VA physician stated the 
following, in part:

I find that it is not. . . .  Dr. Durham 
indicates that he believes there could be 
an association between the presence of 
pulmonary hypertension and the 
development of thoracic aortic aneurysm.  
I cannot imagine what Dr. Durham believes 
could be the connection between these two 
conditions.  In summary, I find that Dr. 
Durham has made a series of unsupported 
assertions and from them draws 
unwarranted conclusions.

Under 38 C.F.R. § 3.310(a) (1998), service connection shall 
be awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ."  A 
claim for secondary service connection, like all claims, must 
be well grounded.  38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); see also Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  A well-grounded claim for secondary service 
connection requires evidence of a current disability as 
provided by a medical diagnosis, a service-connected disease 
or injury, and competent evidence providing a nexus between 
the two.

The Board notes that the RO has attempted, upon the Board's 
request, to obtain Dr. Durham's medical records as to the 
appellant on two, separate occasions.  No records from Dr. 
Durham have been received.

A.  Hypertension as secondary to left spontaneous 
pneumothorax
with chronic obstructive pulmonary disease and bronchitis

1.  Pulmonary hypertension

The Board notes that it views the issue of well-groundedness 
in a vacuum.  The appellant has alleged that he has pulmonary 
hypertension due to his service-connected left spontaneous 
pneumothorax with chronic obstructive pulmonary disease and 
bronchitis.  In the letter received at the RO in September 
1996, Dr. Durham stated that the appellant's pneumonia in 
service had caused pulmonary hypertension.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The Board 
finds that Dr. Durham's opinion, if accepted as true, is 
sufficient to establish a well-grounded claim for service 
connection for pulmonary hypertension as being secondary to 
service-connected left spontaneous pneumothorax with chronic 
obstructive pulmonary disease and bronchitis.  38 U.S.C.A. § 
5107(a) (West 1991).

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed. 

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for pulmonary 
hypertension.  Although Dr. Durham made a positive 
association that pulmonary hypertension was secondary to the 
appellant's pneumonia in service, his statement is generic 
and he did not substantiate it with medical findings or 
medical records.  The Board notes that it requested the 
submission of Dr. Durham's medical records as to the 
appellant on two, separate occasions.  Those requests have 
been ignored by Dr. Durham and the appellant.  That Board 
finds that such is negative evidence as to the appellant's 
claim for service connection for pulmonary hypertension as 
secondary to the service-connected left spontaneous 
pneumothorax with chronic obstructive pulmonary disease and 
bronchitis.

In addition, the Board finds that Dr. Durham's conclusory 
determination is outweighed by the November 1997 medical 
opinion.  In that opinion, the VA physician determined that 
based upon the evidence of record, the appellant did not have 
pulmonary hypertension.  The VA physician based his 
determination on a pulmonary function test.  The Board finds 
that such opinion is more probative than Dr. Durham's opinion 
because he substantiated his medical determination with 
objective evidence in the record as opposed to making a 
conclusory statement, as Dr. Durham has done.  Also, in the 
June 1998 medical opinion, the VA physician stated that based 
upon his review of the evidence of record, it was impossible 
to tell whether the appellant had pulmonary hypertension.  
The Board finds that such evidence goes against the 
appellant's claim, as this VA physician clearly reviewed the 
evidence of record and could not make a definitive 
determination as to whether or not the appellant had 
pulmonary hypertension.  The Board finds that the 
preponderance of the evidence is against a finding that the 
appellant has pulmonary hypertension.

The Board finds that the November 1997 and June 1998 medical 
opinions outweigh Dr. Durham's conclusory medical opinion.  
In the November 1997 and June 1998 medical opinions, the VA 
physicians clearly had reviewed the evidence of record.  Dr. 
Durham did not substantiate his opinion with any clinical 
findings.  As stated above, the Board finds that the failure 
of Dr. Durham to submit his medical records is negative 
evidence that the appellant has pulmonary hypertension.  The 
preponderance of evidence is against the appellant's claim 
for service connection for pulmonary hypertension as being 
secondary to service-connected left spontaneous pneumothorax 
with chronic obstructive pulmonary disease and bronchitis, 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

2.  Arterial hypertension

After having reviewed the evidence of record, the Board finds 
that the appellant has not submitted a well-grounded claim 
for service connection for arterial hypertension.  See 
Caluza, supra.  Although the appellant has established that 
he has a diagnosis of arterial hypertension, he has not 
brought forth competent evidence which provides a 
relationship between the diagnosis of arterial hypertension 
and the service-connected left spontaneous pneumothorax with 
chronic obstructive pulmonary disease and bronchitis.  In 
fact, there is evidence to the contrary.

In March 1996, the VA physician stated that he had reviewed 
the appellant's claims file and did not see any relationship 
between the diagnosis of arterial hypertension and the 
appellant's service-connected pulmonary condition.  The VA 
physician further substantiated such determination in a 
January 1997 memorandum.  In a March 1997 memorandum, a VA 
physician stated that he was not aware of spontaneous 
pneumothorax causing chronic systemic hypertension.

Because the appellant has not brought forth competent 
evidence of a nexus between the diagnosis of arterial 
hypertension and the service-connected left spontaneous 
pneumothorax with chronic obstructive pulmonary disease and 
bronchitis, the nexus element required by Reiber to well 
ground the claim fails.  See Reiber, supra; see also Tobin v. 
Derwinski, 2 Vet. App. 34, 39 (1991).

Although the appellant and his wife have asserted that he 
developed arterial hypertension as a result of the service-
connected left spontaneous pneumothorax with chronic 
obstructive pulmonary disease and bronchitis, they are not 
competent to make such a medical determination.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, their 
statements and testimony do not give rise to a well-grounded 
claim for service connection for arterial hypertension.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in September 1995 and supplemental 
statements of the case subsequently.  

The Board notes that at the Board hearing, this Board Member 
suggested to the appellant that he submit additional records 
and to submit Dr. Durham's medical records.  See 38 C.F.R. 
§ 3.103 (1999).  In the December 1996 remand, the Board 
requested that Dr. Durham's medical records be associated 
with the claims file and requested that the March 1996 
medical opinion be substantiated.  In the October 1998 
remand, the Board requested Dr. Durham's medical records 
again and requested copies of the appellant's Social Security 
Administration records.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).  

B.  Aortic dissection distal to left subclavian
through to the femoral artery

The Board notes that it views the issue of well-groundedness 
in a vacuum.  The appellant has alleged that he developed an 
aortic dissection distal to the left subclavian through to 
the femoral artery due to his service-connected left 
spontaneous pneumothorax with chronic obstructive pulmonary 
disease and bronchitis.  In a letter received in September 
1996, Dr. Durham stated that due to the pneumonia that the 
appellant had in service, he subsequently developed pulmonary 
hypertension, which caused the appellant to develop a 
thoracic aortic aneurysm.  

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The Board 
finds that Dr. Durham's opinion, if accepted as true, is 
sufficient to establish a well-grounded claim for service 
connection for aortic dissection distal to the left 
subclavian through to the femoral artery as being secondary 
to service-connected left spontaneous pneumothorax with 
chronic obstructive pulmonary disease and bronchitis.  
38 U.S.C.A. § 5107(a).

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.

The Board finds that the preponderance of the evidence is 
against the appellant's claim that aortic dissection distal 
to the left subclavian through to the femoral artery is 
proximately due to or the result of the service-connected 
left spontaneous pneumothorax with chronic obstructive 
pulmonary disease and bronchitis.  As noted above, the 
diagnosis of aortic dissection distal to the left subclavian 
through to the femoral artery is not in controversy.  The 
Board will address only that evidence which discusses the 
etiology of the aortic dissection distal to the left 
subclavian through to the femoral artery.

The evidence in support of the appellant's claim is Dr. 
Durham's statement that due to the appellant's episode of 
pneumonia in service, he developed pulmonary hypertension 
which caused the thoracic aortic aneurysm.  The evidence 
against the appellant's claim follows.

In the March 1996 memorandum, the VA physician stated that he 
had reviewed the appellant's claims file and that he did not 
see any relationship between the aortic dissection and the 
appellant's service-connected pulmonary condition.  He 
further substantiated his determination in a January 1997 
memorandum.  He stated that he had spoken to two 
cardiologists and had consulted the textbook which addresses 
cardiovascular diseases.  He stated that in his reading and 
discussion with his colleagues that he found no mention or 
suggestion that lung disease is related to or is a risk 
factor for the occurrence of aortic dissection.  Such 
opinion, in and of itself, is more probative of Dr. Durham's 
opinion.  This VA physician noted that he had reviewed the 
appellant's claims file, that he consulted two cardiologists, 
and that he consulted a textbook which is "the definitive 
source on cardiovascular diseases."  He stated that he could 
find no connection between the appellant's service-connected 
left spontaneous pneumothorax with chronic obstructive 
pulmonary disease and bronchitis and the aortic dissection 
distal to the left subclavian through to the femoral artery.  
The VA physician's opinion reflected that he consulted two 
cardiologist and a textbook to substantiate his 
determination.  Dr. Durham made an opinion but did not 
substantiate his opinion with any medical findings.  He also 
did not submit his medical records regarding the appellant.  
The Board finds that the VA physician's medical opinion is 
against the appellant's claim.

Additionally, in a March 1997 memorandum, the VA physician 
stated that he did not know of an associated cause of an 
aortic dissection to bronchitis, pneumothorax, or pulmonary 
hypertension.  Such evidence is against the appellant's claim 
that there is a nexus between his service-connected left 
spontaneous pneumothorax with chronic obstructive pulmonary 
disease and bronchitis and the aortic dissection.

Finally, in a June 1998 VHA opinion, the VA physician stated 
that he had reviewed the appellant's claims file and Dr. 
Durham's medical opinion and that he determined that Dr. 
Durham's medical opinion was not supported by the evidence of 
record.  He stated, "Dr. Durham indicates that he believes 
there could be an association between the presence the 
presence of pulmonary hypertension and the development of 
thoracic aortic aneurysm.  I cannot imagine what Dr. Durham 
believes could be the connection between these two 
conditions."  The VA physician added that he found that Dr. 
Durham had made a series of unsupported assertions and from 
them had drawn unwarranted conclusions.  The VA physician's 
expert medical opinion is against the appellant's claim for 
service connection for aortic dissection distal to the left 
subclavian through to the femoral artery as secondary to the 
service-connected left spontaneous pneumothorax with chronic 
obstructive pulmonary disease and bronchitis.

The Board finds that Dr. Durham's medical opinion, which is 
the only positive evidence that supports the appellant's 
claim, is outweighed by the March 1996, January 1997, March 
1997, and June 1998 medical opinions made by VA physicians.  
In the June 1998 opinion, the VA physician specifically 
stated that Dr. Durham's medical opinion was unsupported by 
the evidence and that Dr. Durham had made unsupported 
assertions and unwarranted conclusions.  In the January 1997 
and June 1998 medical opinions, the VA physicians noted that 
they had reviewed the appellant's claims file.  In all the 
medical opinions submitted by VA physicians, they 
substantiated their medical determinations, where as Dr. 
Durham only made conclusions without clinical findings to 
substantiate them.  The Board finds that the negative 
evidence preponderates the positive evidence.  

The Board notes that it attempted to obtain Dr. Durham's 
medical records as to the appellant on two occasions, which 
requests were ignored.  The Board finds that Dr. Durham's 
failure to submit the medical records is negative evidence, 
which further substantiates the Board's determination that 
the preponderance of the evidence is against the appellant's 
claim.

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The Board has based its decision that 
the preponderance of the evidence is against Dr. Durham's 
opinion on the March 1996, January 1997, March 1997, and June 
1998 medical opinions for the reasons stated above.  See id.  
The Board notes that the Court has not adopted a treating 
physician rule which gives the opinion of a treating 
physician greater weight in evaluating veterans' claims and 
which would give Dr. Durham's opinion more probative weight 
than that of the VA physicians's.  See Harder v. Brown, 5 
Vet. App. 183, 189 (1993); Guerrieri v. Brown, 4 Vet. App. 
467, 471 (1993).

Finally, the appellant and his wife have stated and testified 
that the appellant's left spontaneous pneumothorax with 
chronic obstructive pulmonary disease and bronchitis is 
related to the aortic dissection distal to the left 
subclavian through to the femoral artery.  The appellant and 
his wife are not competent to state the etiology of the 
appellant's aortic dissection distal to the left subclavian 
through to the femoral artery, as that requires a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of evidence is against the appellant's 
claim for service connection for aortic dissection distal to 
the left subclavian through to the femoral artery as being 
secondary to service-connected left spontaneous pneumothorax 
with chronic obstructive pulmonary disease and bronchitis, 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

II.  Earlier effective date for grant of service connection

Service connection was granted for left spontaneous 
pneumothorax with chronic obstructive pulmonary disease and 
bronchitis, effective January 30, 1995.  The appellant claims 
that service connection should be granted from 1962, which 
was when he was discharged from service.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1999).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (1999).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1999) 
(emphasis added).

The Board notes that a VA Form 21-526, Veteran's Application 
for Compensation or Pension, was received by the appellant on 
January 30, 1995.  It must be noted that there is no 
indication on the application that the appellant was seeking 
service connection for pulmonary disease.  In fact, the 
section of the application which addresses service connection 
was crossed out and a note of "nsc pension" had been 
written on the form.  In a VA Form 21-4138, Statement in 
Support of Claim, received February 28, 1995, the appellant's 
representative stated that this document was an informal 
claim for service connection.  

The appellant contends that since his spontaneous 
pneumothorax occurred in 1962, the effective date should be 
earlier.  The appellant stated at his February 1996 RO 
hearing that upon his discharge in 1962, that he had inquired 
about benefits available to him and was told that applying 
for benefits would be a waste of time.  Therefore, he stated 
that he did not apply for benefits at that time.  The 
appellant stated at his December 1996 Board hearing that he 
had called the National Guard after he was discharged and 
that they had laughed at him and told him that he was not 
eligible for anything because he had been in the National 
Guard.  He testified that he had called the National Guard 
twice and was told the same information both times.  He 
stated that he had been misled by the National Guard.  The 
appellant's representative stated that had the appellant been 
given the correct information, the appellant would have filed 
a claim within one year of his discharge in 1962.

The record reflects that the appellant was discharged from 
service on August 14, 1962.  He filed an application for 
pension on January 30, 1995, and a claim for service 
connection on February 28, 1995.  These dates far exceed the 
one-year period following his discharge from service, and 
would not allow an effective date of August 15, 1962, for the 
grant of service connection.  The RO, in granting service 
connection for left spontaneous pneumothorax as of January 
30, 1995, must have considered the February 28, 1995, 
informal claim for service connection as an addendum to the 
original claim filed on January 30, 1995.  Pursuant to the 
above regulations, the appellant is not entitled to an 
effective date earlier than January 30, 1995, for the grant 
of service connection for left spontaneous pneumothorax with 
chronic obstructive pulmonary disease and bronchitis.  The 
fact that the appellant was misinformed as to whether or not 
he was entitled to benefits does not establish an earlier 
effective date.  The regulation states that if the claim is 
not received within one year following separation from 
service, the effective date is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(ii).  The later date is the date of claim-
January 30, 1995.  See id.

Accordingly, an effective date earlier than January 30, 1995, 
is not warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection.  See 38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(b)(2)(i).  In fact, it is legally 
impossible.  See id.  The United States Court of Veterans 
Appeals (the Court) has held that in a case where the law, as 
opposed to the facts, is dispositive of the claim, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

III.  A total rating for compensation based upon
individual unemployability

Under 38 C.F.R. § 4.16(a) (1999), total disability ratings 
for compensation may be assigned "where the schedular rating 
is less than total," when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service-
connected disabilities.  In a November 1997 rating decision, 
the RO granted a 100 percent evaluation for service-connected 
left spontaneous pneumothorax with chronic obstructive 
pulmonary disease and bronchitis.  Because the RO granted a 
100 percent evaluation based on a schedular rating for his 
service-connected left spontaneous pneumothorax with chronic 
obstructive pulmonary disease and bronchitis, the appellant 
is not eligible for a total rating for compensation based 
upon individual unemployability.  Green v. West, 11 Vet. 
App. 472, 476 (1998) (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) ("claim for [a total rating for 
compensation based upon individual unemployability] 
presupposes that the rating for the condition is less than 
100%") and Holland v. Brown, 6 Vet. App. 443, 446 (1994) 
(100% schedular rating "means that a veteran is totally 
disabled")).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for pulmonary hypertension is denied.  
Service connection for arterial hypertension is denied.  
Service connection for aortic dissection distal to the left 
subclavian through to the femoral artery is denied.  An 
effective date earlier than January 30, 1995, for the grant 
of service connection for left spontaneous pneumothorax with 
chronic obstructive pulmonary disease and bronchitis is 
denied.  The claim for a total rating for compensation based 
upon individual unemployability is denied as moot.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

